Filed 4/3/14 P. v. Brown CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B252135

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. A037401)
         v.

KEITH A. BROWN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Gary J.
Ferrari, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and Suzan
E. Hier, Staff Attorney, under appointments by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                         ________________________
       Keith A. Brown appeals from the order denying his petition for writ of error
coram nobis, which asserted he was an “infant” when convicted of second murder in
1987 and he was incompetent due to the trauma of a head injury. Brown explained in his
petition that he delayed in bringing the issue to the attention of the court because of the
injury to his brain. The trial court denied the petition on the dual grounds that coram
nobis is an improper remedy and Brown did not establish that he is entitled to relief.
       This court appointed counsel for Brown on appeal. Appointed counsel filed a
brief raising no issues, but requesting this court to independently review the record for
arguable contentions pursuant to People v. Wende (1979) 25 Cal. 3d 436. Brown was
advised by letter from this court of his right to file a supplemental brief within 30 days.
Brown filed a supplemental brief and a motion to augment the record with a January 23,
2013 report of an MRI of his head. By separate order, we deny the motion to augment
the record.
       Brown’s supplemental brief reasserts the matters raised below in his petition for
writ of error coram nobis, but does not attempt to refute the lower court’s ruling that
coram nobis is not available to a defendant with a remedy available at law, such as
habeas corpus. Our Supreme Court has made clear that “the writ of error coram nobis is
unavailable when a litigant has some other remedy at law. ‘A writ of [error] coram
nobis is not available where the defendant had a remedy by (a) appeal or (b) motion for a
new trial and failed to avail himself of such remedies.’ (People v. Blalock (1960) 53
Cal. 2d 798, 801; see People v. Howard (1965) 62 Cal. 2d 237, 238 [claims could have
been raised on direct appeal]; People v. Adamson [(1949)] 34 Cal.2d [320,] 327 [claims
should have been raised in a petition for a writ of habeas corpus].)” (People v. Hyung
Joon Kim (2009) 45 Cal. 4th 1078, 1093-1094.) As an inmate in custody, Brown has an
available remedy by way of a petition for writ of habeas corpus, and relief by petition for
writ of coram nobis is not appropriate. The trial court ruled correctly on this point.




                                              2
      We have completed an independent examination of the entire record on appeal.
No arguable appellate issues exist. The judgment is affirmed. (Smith v. Robbins (2000)
528 U.S. 259.)




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             MOSK, J.




                                           3